Appeals by defendants from two judgments (one as to each of them) of the County Court, Nassau County, both rendered April 27, 1979, convicting them of criminal sale of marihuana in the fourth degree, upon their respective pleas of guilty, and sentencing each of them to a term of imprisonment of four months. The appeals bring up for review (1) the denial of certain portions of defendants’ omnibus motions, and (2) the denial of defendant Wolfson’s motion to dismiss the indictments against him upon the ground that the Grand Jury proceedings were defective. Judgments modified, as a matter of discretion in the interest of justice, by reducing the sentences imposed to unconditional discharges. As so modified, judgments affirmed, and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). We have considered the arguments raised by the defendants and find them to be without merit. However, we find the sentences imposed to be excessive to the extent indicated. Mollen, P. J., Damiani, Rabin and Margett, JJ., concur.